USCA1 Opinion

	




          November 9, 1995      [NOT FOR PUBLICATION]                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                                                                      ____________________        No. 94-2038                           SIXTO MILLAN COUVERTIER, ET AL.,                                     Appellants,                                          v.                              UNITED STATES OF AMERICA,                                      Appellee.                                                                                      ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                           FOR THE DISTRICT OF PUERTO RICO                    [Hon. Hector M. Laffitte, U.S. District Judge]                                              ___________________                                                                                      ____________________                               Torruella, Chief Judge,                                          ___________                            Cyr and Lynch, Circuit Judges.                                           ______________                                                                                      ____________________             Harry R. Segarra for appellants.             ________________             Maria Hortensia Rios Gandara,  Assistant United States  Attorney,             ____________________________        with  whom Guillermo  Gil, United  States Attorney,  was on  brief for                   ______________        appellee.                                                                                      ____________________                                                                                      ____________________                    Per Curiam.  Following  full briefing and oral argument                    Per Curiam.                    ___ ______          in this appeal from a district court order dismissing plaintiffs'          civil action under 19 U.S.C.   1305 for  lack of jurisdiction, we          summarily affirm  the district court order,  without prejudice to          any right  appellants may have to  institute mandamus proceedings          to  require the institution of  a section 1305  proceeding by the          United  States Attorney,  a collateral  attack on  the forfeiture          proceeding in  a new  civil action premised  on federal  question          jurisdiction, under 28  U.S.C.   1331, and  any other administra-          tive or judicial proceeding for appropriate relief.  The  govern-          ment's  so-called  "Motion In  Compliance  With  Order Issued  On          October 6, 1995" is hereby stricken from the record.  The parties          shall bear their own costs.                    SO ORDERED.                    SO ORDERED.                    __ _______                                          2